COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Trenton Garrett v. Prologistix Corporation NW

Appellate case number:    01-16-00898-CV

Trial court case number: 1076687

Trial court:              County Civil Court at Law No. 2 of Harris County

        On July 6, 2017, we issued an order abating this appeal to allow the trial court to render a
final judgment. On July 17, 2017, a supplemental clerk’s record was filed containing a final
judgment.
       Accordingly, we reinstate the appeal on the active docket.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually       Acting for the Court


Date: July 27, 2017